DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The previous claim objection are withdrawn in light of the present claim amendments.
	The previous 35 USC 112(b) rejections are withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-12, 15-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120271510 (“Seymour”) in view of US 20180178721 (“Ikedo”).
As per claim 1, Seymour discloses a method of signaling for turns for a vehicle having an autonomous driving mode, the method comprising: 
receiving, by one or more processors, a trajectory that the vehicle will follow for some period of time into the future (see at least abstract: processor is configured to receive map data and route data from the vehicle navigation system. The processor is configured to determine a turn zone of the vehicle based on a set of criteria, [0048]-[0049]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads); 
processing, by the one or more processors, at least a portion of the trajectory to identify a positive turning event, the positive turning event corresponding to a location where the vehicle plans to turn and for which the vehicle will need to use a turn signal (see at least abstract: processor is configured to receive map data and route data from the vehicle navigation system. The processor is configured to determine a turn zone of the vehicle based on a set of criteria, [0048]-[0049]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads); 
determining, by the one or more processors, whether the trajectory includes a negative turning event located some threshold distance before the positive turning event, the negative turn event corresponding to a location along the trajectory where the vehicle could make a turn, but does not plan to make a turn (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads); 
using the negative turning event to suppress activation of the turn signal of the vehicle (see at least abstract, [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads); and 
overriding the suppression (see at least abstract, [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads), and 
activating, by one or more processors, the turn signal based, at least in part, on a type of the positive turning event (see at least abstract, [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).
Seymour does not explicitly disclose determining whether to override the suppression, based, at least in part on a type of the positive turning event. 
However, Ikedo teaches determining whether to override the suppression, based, at least in part on a type of the positive turning event (see at least abstract, Fig. 5, Fig. 6, Fig. 17).
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating the teachings of Ikedo in order to provide an improved driving assist.

As per claim 2, Seymour discloses wherein processing at least the portion of the trajectory includes traversing the trajectory starting from a point along the trajectory and moving towards some point in the future along the trajectory (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 3, Seymour discloses wherein the determination indicates that the trajectory includes the negative turning event, the method further comprises determining a direction for the negative turning event, and wherein activating the turn signal based on the positive turning event is further based on the direction for the negative turning event (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 4, Seymour discloses wherein the negative turning event is used to suppress activation of the turn signal of the vehicle thereby preventing activation of the turn signal of the vehicle based on the positive turning event (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 5, Seymour discloses wherein activating the turn signal of the vehicle is further based on a chronological order to the positive turning event and the negative turning event with respect to the at least the portion of the trajectory (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 7, Seymour discloses determining the at least the portion of the trajectory based on a current speed of the vehicle (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 8, Seymour discloses determining the at least the portion of the trajectory based on an amount of time (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 9, Seymour discloses determining the at least the portion of the trajectory based on an amount of distance along the trajectory (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 10, Seymour discloses wherein the positive turning event corresponds to a turn from one road onto another road (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 11, Seymour discloses wherein identifying the positive turning event includes analyzing segments of a roadgraph of map information which the vehicle will traverse when following the trajectory to determine whether the segments meet one or more requirements (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 12, Seymour discloses wherein the positive turning event corresponds to a lane change (see at least abstract, [0004], [0027]-[0028]: the turn zone may also include a position in which the vehicle 10 is approaching a lane change or suggested lane change).

As per claim 15, Seymour discloses wherein the positive turning event corresponds to the vehicle encountering a merge (see at least abstract, [0040]-[0041]: merges into a multi-lane highway 38, the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 16, Seymour discloses wherein the positive turning event corresponds to the vehicle encountering a lane split (see at least abstract, [0040]-[0041]: merges into a multi-lane highway 38, the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 17, Seymour discloses wherein the positive turning event corresponds to the vehicle pulling over (see at least abstract, [0046]: both turn signals 26, 28 could be activated simultaneously, or other emergency signals could be activated by the turn signal control system 12 in the event that a driver does not activate hazard warning lights. For example, the processor 14 could determine that the vehicle has stopped on a road or on the side of a road, and the processor 14 could cause the turn signal controller 16 to activate both turn signals 26, 28 or other hazard lights, [0059]-[0063]: processor 14 could be set to determine that the vehicle 10 is in the emergency zone when the vehicle 10 is traveling 1, 5 or 10 miles per hour below the post minimum speed, by way of example).

As per claim 18, Seymour discloses wherein the negative turning event corresponds to a turn onto a road which the vehicle will pass when following the trajectory (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 21, Seymour discloses wherein the negative turning event comprises at least one of the following along the trajectory of the vehicle: an intersection; a side street; a driveway; or an adjacent lane (see at least [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 22, Seymour discloses wherein the positive turning event is a turn in the direction of the negative turning event used to suppress the activation of the turn signal (see at least [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Ikedo further in view of US 20190084474 (“Ogihara”).

 As per claim 13, Seymour does not explicitly disclose wherein identifying the positive turning event includes comparing the trajectory to a roadgraph of map information and identifying a deviation from a lane.
However, Ogihara teaches wherein identifying the positive turning event includes comparing the trajectory to a roadgraph of map information and identifying a deviation from a lane (see at least abstract, [0090]-[0094]: detour course data DS is set so as to branch to the right from a course point PIa of the course data CS, and then, set so as to join the course data CS at a course point PIb of the course data CS; detour course has a first range AR1 in which the dump truck 2 is caused to travel so as to move away from the reference course defined by the embankment to the right, and a second range AR2 in which the dump truck 2 is caused to travel such that the dump truck 2 approaches the reference course after passing the obstacle; turn signal data setting unit 123 sets the turn signal data based on a deviation amount D between the reference course and the detour course, Fig. 11: a view for describing the traveling control and the direction indicator control for the dump truck, Fig. 12: a view for describing the traveling control and the direction indicator control for the dump truck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating wherein identifying the positive turning event includes comparing the trajectory to a roadgraph of map information and identifying a deviation from a lane as taught by Ogihara in order to avoid obstacles and to improve safety in a mine. 

As per claim 14, Seymour does not explicitly disclose wherein the positive turning event corresponds to the vehicle partially leaving a lane and subsequently returning to the lane.
However, Ogihara teaches wherein the positive turning event corresponds to the vehicle partially leaving a lane and subsequently returning to the lane (see at least abstract, [0090]-[0094]: detour course data DS is set so as to branch to the right from a course point PIa of the course data CS, and then, set so as to join the course data CS at a course point PIb of the course data CS; detour course has a first range AR1 in which the dump truck 2 is caused to travel so as to move away from the reference course defined by the embankment to the right, and a second range AR2 in which the dump truck 2 is caused to travel such that the dump truck 2 approaches the reference course after passing the obstacle; turn signal data setting unit 123 sets the turn signal data based on a deviation amount D between the reference course and the detour course, Fig. 11: a view for describing the traveling control and the direction indicator control for the dump truck, Fig. 12: a view for describing the traveling control and the direction indicator control for the dump truck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating wherein the positive turning event corresponds to the vehicle partially leaving a lane and subsequently returning to the lane as taught by Ogihara in order to avoid obstacles and to improve safety in a mine. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Ikedo and further in view of US 20170113665 (“Mudalige”).
As per claim 19, Seymour discloses wherein the negative turning event corresponds to a side road which the vehicle will pass when following the trajectory (see at least abstract, [0040]-[0051]), but does not explicitly discloses a driveway.  
However, Mudalige teaches wherein the negative turning event corresponds to a driveway which the vehicle will pass when following the trajectory (see at least abstract, [0072]: In order to reduce or prevent this false negative, the present invention proposes causing the algorithm to obtain the size of the intersection 346, such as the number of lanes in all directions through the intersection 346, from navigation maps, or otherwise, and dynamically adjust the distance parameter D for the particular intersection. Therefore, for smaller intersections, the parameter D can be reduced so that the algorithm does not predict the path of the vehicle 354 as turning left until it is closer to the intersection 346, and as such may be past the driveway 356 when the predicted path feature is initiated. For larger intersections, the parameter D can be maintained or increased to be relatively high because of the distance across the intersection 346 where the vehicle 354 would still likely be past the driveway 356).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating a driveway as taught by Mudalige in order to reduce the false negative and for the vehicle to be past the driveway and to determine turns with a predetermined level of confidence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668